Citation Nr: 0017926	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel
INTRODUCTION

The veteran had active military service from July 1959 to 
July 1963.

This matter arises from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  In August 1999, the veteran appeared 
for a video conference hearing before the undersigned Board 
Member.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's bilateral sensorineural hearing loss or tinnitus 
and any incident of active service.

2.  There is no medical evidence of a current disability of 
either knee.


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, and a claimed bilateral knee 
disability are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether the veteran has crossed 
the threshold of establishing a well-grounded claim for 
service connection.  In this regard, the veteran must submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).  To satisfy the 
burden of establishing a well-grounded service connection 
claim, there must be: a medical diagnosis of a current 
disability; evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through medical or, in 
certain circumstances, lay evidence; and medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence showing that 
the claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464 (1997). 

I.  Service Connection for Bilateral Hearing Loss & Tinnitus

The veteran asserts that during his duty as a quartermaster 
aboard ship he was exposed to acoustic trauma that caused his 
current hearing loss.  The veteran's service medical records 
show no hearing loss or tinnitus.  His entrance examination 
of July 1959 and his separation examination report of July 
1963 both report a whispered voice test of 15/15, and a 
January 1965 Naval Reserve annual evaluation also reflected a 
whispered voice test of 15/15.  The veteran checked yes to a 
question of whether he had had ear, nose, or throat trouble 
upon the latter post-service examination; a history of otitis 
media was noted but there was no indication of hearing loss 
or tinnitus. 

In June 1998, the veteran submitted a private audiogram 
without interpretation.  In October 1998 the veteran appeared 
for an RO hearing and testified that he was exposed to the 
firing of 50 caliber machine guns 2 to 3 times a month while 
on maneuvers during service.  He stated that his ears started 
ringing during service and that he noticed the hearing loss 
about 2 to 3 years earlier.  He testified that he sought 
treatment for his hearing problem and was evaluated as shown 
in the audiogram he submitted in June 1998.  He stated that 
he was recommended for hearing aids. 

The veteran was afforded a VA audiological examination in 
June 1999.  History obtained at that time included decreased 
hearing and constant bilateral tinnitus.  The veteran noted 
that he was a quartermaster in the Navy and was exposed to 
hazardous noise levels during work in the pilot house and on 
the signal deck.  He reported shipboard work for four years 
and was exposed routinely to artillery fire during that time.  
He added that ear protection devices were not provided or 
worn.  Also reported under the medical history section of the 
examination report was that the etiology of tinnitus was 
bilateral sensorineural hearing loss, which was most likely 
secondary to noise exposure.  Following an audiogram, the 
diagnoses were recorded as moderate to severe high frequency 
sensorineural hearing loss in the right ear, a moderate to 
moderately severe high frequency sensorineural hearing loss 
in the left ear, and binaural tinnitus.  

The veteran also underwent a VA ear disease examination in 
June 1999.  The examiner noted that there was no evidence of 
noise notching in the June 1999 audiogram and offered his 
opinion that the veteran had progressive accelerating, 
probable familial sensorineural hearing impairment, that was 
not the result of noise exposure during service.  He further 
stated that the veteran may have had some temporary shifting 
tinnitus during service, but his currently diagnosed tinnitus 
was related to the presently diagnosed bilateral 
sensorineural hearing loss and the passage of time.

The veteran testified before the undersigned Board Member in 
August 1999.  He essentially reiterated his testimony that he 
was exposed to intermittent gunfire as a quartermaster aboard 
ship during service.  He again testified that he had ringing 
in his ears but did not seek treatment at that time.  He 
further stated that the hearing loss and tinnitus were more 
noticeable after he left the service.  

While the Board accepts the veteran's testimony that he was 
exposed to the firing of machine guns, there is no medical 
evidence to link his hearing loss to military service.  The 
veteran's service medical records reflect no complaints or 
clinical findings regarding hearing loss.  His separation 
examination report showed normal hearing, there is no post-
service medical evidence of either disability until many 
years after service, and a recent VA examiner has opined that 
the veteran's currently diagnosed hearing loss and tinnitus 
are not causally linked to noise exposure during service.  

The Board has considered the statement in the June 1999 
audiology examination report to the effect that the etiology 
of tinnitus was bilateral sensorineural hearing loss, and 
that the hearing loss was most likely secondary to noise 
exposure.  Since the statement appears under the section 
Medical History-Subjective Complaints, it is not a competent 
opinion of a nexus between either hearing loss or tinnitus 
and inservice noise exposure.  Such an opinion was obtained 
from a physician who reviewed the audiologist's findings in 
June 1999 and performed an examination at that time.  That 
opinion unequivocally goes against the veteran's claim.

The medical evidence shows that hearing loss and tinnitus 
were first diagnosed many years after service, and there is 
no medical evidence to link either disorder to any incident 
of service, including acoustic trauma.  Accordingly, the 
claims for service connection for hearing loss and tinnitus 
must be denied as not well grounded.

II.  Service Connection for a Bilateral Knee Disability

The veteran maintains that he has developed a disability of 
both knees as the result of military service.  However, his 
service medical records are completely devoid of complaints 
or clinical findings regarding his knees.  His separation 
examination report of July 1963 was negative for clinical 
abnormality of the knees.  

During his October 1998 RO hearing, the veteran testified 
that he would climb 7 decks to reach his duty station from 
his quarters during his Navy service, and would consequently 
bump his knees because he was in a hurry.  He further 
testified that he would often not clear the last step of the 
ladder and fall down on his knees in descending from the deck 
in a hurry.  He stated that he currently had problems with 
genuflecting in church with each knee.  He was never treated 
for any knee problems either during service or thereafter.   

The veteran also testified at his video-conference hearing 
that he has never been treated for his knee problems.  He 
testified that he while he did not have any pain currently, 
his knees were very painful if he hit or brushed up against 
something.  
As noted previously, in order to cross the minimum threshold 
of establishing a well-grounded claim, there must be a 
currently diagnosed disability.  In the instant case, the 
veteran has failed to show that he has any diagnosed 
disability of either knee.  Thus, as there is no currently 
diagnosed disability of either knee, the claim must be denied 
as not well grounded.

III.  Conclusion

In reaching the foregoing decision that the veteran's claims 
for service connection for bilateral hearing loss, bilateral 
tinnitus, and a bilateral knee disability are not well 
grounded, the Board notes that it is aware of no circumstance 
in this matter which would constitute notice to the VA that 
relevant evidence may exist or could be obtained, which, if 
true, would serve to render plausible the veteran's claims.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  Also, the 
Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection denied herein.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  


ORDER

Entitlement to service connection for bilateral hearing loss, 
tinnitus, and a bilateral knee disability is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

